Citation Nr: 0516989	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  02-03 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral eye 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1962 to 
December 1963. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (the RO).  

Procedural history

The veteran's claim of entitlement to service connection for 
bilateral hearing loss was received by the RO in December 
2000.  His claim of entitlement to service connection for a 
bilateral eye disorder was received in January 2001.  In an 
August 2001 rating decision, the RO denied both claims.  The 
veteran disagreed with the August 2001 rating decision, and 
his appeal was perfected in April 2002, with the timely 
receipt of his substantive appeal (VA Form 9).  

This matter was previously before the Board, and was 
adjudicated in a decision dated November 2002.  In that 
decision, the Board denied service connection for the 
veteran's hearing loss and eye disorders.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (the Court).  In an Order dated November 
2004, the Court vacated the Board's November 2002 decision 
and remanded both matters to the Board for additional 
development as specified in the Court's Order.

For reasons that will be addressed in the REMAND section 
below, the Board has determined that additional development 
is required as to both issues.  Accordingly, this appeal is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.




REMAND

The Court has remanded these matters to the Board so that it 
can address certain deficiencies in the Board's November 2002 
decision, as well as underlying problems in the development 
of these issues.  The Board is bound by the findings 
contained in the Court's Order.    

1.  Entitlement to service connection for bilateral hearing 
loss.

With respect to the issue of entitlement to service 
connection for hearing loss, the Court found that the Board, 
in its November 2002 decision, failed to consider evidence 
showing that the veteran was diagnosed with otitis media 
during service.  The veteran's service medical records 
include a February 1963 medical record showing that he was 
diagnosed with otitis media in the left ear.  The January 
2002 VA audiological examination establishes a diagnosis of 
bilateral hearing loss, and includes an opinion as to whether 
there is a relationship between the current hearing loss and 
noise exposure in service.  However, the examiner did not 
include an opinion as to whether the current hearing loss is 
related to the otitis media noted in the service medical 
records.  

Because the veteran has a current hearing loss disability, 
and because the Court has identified otitis media as an in-
service disease that may be related to the current 
disability, a medical nexus opinion is required.  See 38 
C.F.R. § 3.159(c)(4) (2004); see also Charles v. Principi, 16 
Vet. App. 370 (2002).

2.  Entitlement to service connection for a bilateral eye 
disorder.

With respect to the issue of entitlement to service 
connection for a bilateral eye disorder, the Court noted 
"concerns" it had with the January 2002 VA examination.  
The Court specifically instructed that the Board should 
ensure that a new VA ophthalmological examination is carried 
out, with the examiner having reviewed first the veteran's 
full medical records.  

Accordingly, these issues are REMANDED to Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should obtain an addendum medical 
opinion to the January 2002 VA 
audiological examination.  The veteran's 
claims file should be provided for review 
by the audiologist who conducted the 
January 2002 examination (C.C.).  Based 
on a review of the veteran's medical 
records and the January 2002 examination 
report, the examiner should provide an 
opinion on the etiology of any diagnosed 
hearing loss disability.  Specifically, 
the examiner should state whether a 
relationship exists between the veteran's 
hearing loss and the episode of otitis 
media noted in the service medical 
records.    

If the original examiner is not 
available, VBA should arrange for a 
similarly qualified individual to review 
the records and provide an opinion.  If 
the examiner determines that an 
additional examination of the veteran is 
required in order to answer the question 
posed, VBA should arrange for such 
examination.  

2.  VBA should arrange for an 
ophthalmological examination of the 
veteran to determine the nature and 
etiology of any current bilateral eye 
disorder.  The examiner should review the 
claim file in conjunction with the 
examination.  
?	The examiner is asked to list all 
diagnoses of the eyes that are 
currently supported.  
?	The examiner should also provide an 
opinion as to whether any currently 
diagnosed eye disorder is at least 
as likely as not (at least 50 
percent likelihood) related to the 
veteran's military service.  
A report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.

3.  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the claims.  If 
either claim is denied, VBA should issue 
a supplemental statement of the case.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


